Order entered September 15, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00233-CV

  BAYLOR UNIVERSITY MEDICAL CENTER AND MARY SUSAN BARNHILL, AS
  INDEPENDENT EXECUTRIX OF THE ESTATE OF SARAH P. ASCHE, Appellants

                                              V.

  FRITZ ASCHE, VALE ASCHE ELKINS, CRAIG ASCHE, LISA MITTNACHT, AND
                        RICK ASCHE, Appellees

                          On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. PR-15-00010-2

                                          ORDER
       We GRANT appellees’ September 13, 2016 second unopposed motion for extension of

time to file appellees’ brief. We ORDER the brief be filed no later than September 19, 2016.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE